 1   HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
 2   ERIN M. SNIDER, CA SBN 304781
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorney for Defendant
     OSCAR HERNANDEZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                     Case No. 1:18-mj-00168-BAM-1

12                     Plaintiff,                  STIPULATION TO CONTINUE
                                                   PRELIMINARY HEARING; ORDER
13   vs.

14   OSCAR HERNANDEZ,

15                    Defendant.

16
17          IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES, Assistant

18   United States Attorney Jeffrey Spivak, counsel for plaintiff, and Assistant Federal Defender Erin
19   Snider, counsel for Oscar Hernandez, that the preliminary hearing currently scheduled for
20   February 15, 2019, be continued to March 29, 2019 at 2:00 p.m.

21          Mr. Hernandez made an initial appearance on a Criminal Complaint on September 25,
22   2018. Federal Rule of Criminal Procedure 5.1(d) provides that the time limit requiring a
23   preliminary hearing within 21 days of the initial appearance may be extended “one or more times”

24   with the defendant’s consent and a showing of good cause. Here, the parties agree that there is
25   good cause for the extension, as the parties are exploring different options for proceeding in this
26   matter. Accordingly, the parties request that the preliminary hearing be continued to March 29,
27   2019. The parties agree that time shall be excluded through the date of the March 29, 2019 hearing,
28   pursuant to 18 U.S.C. § 3161(h)(7)(A).
 1                                                 Respectfully submitted,

 2                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 3
 4   Date: February 11, 2019                       /s/ Erin Snider
                                                   ERIN SNIDER
 5                                                 Assistant Federal Defender
                                                   Attorney for Defendant
 6                                                 OSCAR HERNANDEZ

 7
                                                   McGREGOR W. SCOTT
 8                                                 United States Attorney

 9
10   Date: February 11, 2019                       /s/ Jeffrey Spivak
                                                   JEFFREY SPIVAK
11                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
12
13
14                                         ORDER
15            GOOD CAUSE APPEARING, the Court hereby continues the preliminary hearing

16   currently set for February 15, 2019, to March 29, 2019 at 2:00 p.m. Time is excluded under 18

17   U.S.C. § 3161(h)(7)(A). The Court finds that good cause for the continuance exists and that the
18   ends of justice outweigh the interest of the public and the defendant in a speedy trial.

19
20   IT IS SO ORDERED.
21   Dated:     February 11, 2019
22                                                         UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27

28

                                                       2
